This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
     that this electronic decision may contain computer-generated errors or other deviations from the
     official paper version filed by the Supreme Court.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 THOMAS E. MULLINS,

 3                  Petitioner-Appellant,

 4          v.                                                            No. 36,118

 5 MARY HELEN PEREZ f/k/a
 6 MARY HELEN MULLINS,

 7                  Respondent-Appellee.

 8 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 9 Daylene A. Marsh, District Judge

10 Thomas E. Mullins
11 Farmington, NM

12 Pro se Appellant

13 Tucker, Burns, Yoder & Hatfield
14 Mitchel S. Burns
15 Farmington, NM

16 for Appellee

17                                  MEMORANDUM OPINION

18 GARCIA, Judge.

19   {1}    Summary reversal was proposed for the reasons stated in the notice of proposed
1 summary disposition. Both parties filed a memorandum indicating that they agree with

2 our proposed disposition. Accordingly, for the reasons set forth in our notice of

3 proposed summary disposition, we reverse.

4   {2}   IT IS SO ORDERED.

5                                              ________________________________
6                                              TIMOTHY L. GARCIA, Judge

7 WE CONCUR:


8 _______________________________
9 LINDA M. VANZI, Chief Judge


10 _______________________________
11 M. MONICA ZAMORA, Judge




                                           2